LEHMAN, J.
Plaintiff claims that he was employed by defendant’s testator as bartender at a salary of $14 per week, that he agreed that the decedent should retain $4 per week from his wages, and that each week he paid himself $10 from the cash receipts. .Plaintiff produced three disinterested witnesses, who testify that the decedent told them at various'times that he was retaining $4 per week from plaintiff’s wages; otherwise, plaintiff would lose it all at horse racing.
The plaintiff’s evidence as to the employment at $14 and the agreement that decedent was to retain. $4 per week was clearly incompetent. With this evidence out of the case, there is no sufficient basis for a recovery. The testimony of the disinterested witnesses merely shows that at some time the decedent retained part of plaintiff’s wages, but it does not show for how long a period the practice continued.
Judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.